DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3 – 13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination an internal combustion engine for being mounted laterally on a saddle-type vehicle with a crankshaft oriented widthwise across the vehicle and rotatably supported by a crankcase, wherein an AC generator is disposed on an end portion of the crankshaft which extends through and projects out of the crankcase, an ACG cover covers the AC generator from outside widthwise across the vehicle, electric power transmission lines extend from the AC generator and are covered with an electric power transmission line cover bulging portion bulging sideways outwardly widthwise across the vehicle of the ACG cover, a crank angle sensor for detecting rotational angles of the crankshaft is disposed behind the electric power transmission line cover bulging portion in a vehicle front-back direction, the crank angle sensor includes a proximity sensor, the crank angle sensor is fittingly inserted in the ACG cover in a posture 3oriented toward a crankshaft center of the crankshaft, the AC generator includes an outer rotor rotatable in unison with the crankshaft, the outer rotor having an outer circumferential surface having a plurality of detectable protrusions .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LONG T TRAN/Primary Examiner, Art Unit 3747